            Case 2:20-mj-00861-EJY Document 12 Filed 03/17/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     California State Bar No. 314082
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Rachael Angelica Morales

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                               Case No. 2:20-mj-00861-EJY

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                             BENCH TRIAL
13          v.
                                                             (First Request)
14   RACHAEL ANGELICA MORALES,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine Tanaka, Assistant Federal Public Defender, counsel for Rachael Angelica
21   Morales, that the bench trial currently scheduled on March 24, 2021, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to conduct investigation in this
25   case in order to determine whether there are any pretrial issues that must be litigated and
26   whether the case will ultimately go to trial or will be resolved through negotiations.
            Case 2:20-mj-00861-EJY Document 12 Filed 03/17/21 Page 2 of 4




 1          2.      The defendant is not in custody and agrees with the continuance.
 2          3.      The parties agree to the continuance.
 3          3.      Additionally, denial of this request for continuance could result in a
 4   miscarriage of justice. The additional time requested by this Stipulation is excludable in
 5   computing the time within which the trial herein must commence pursuant to the Speedy Trial
 6   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
 7   18, United States Code § 3161(h)(7)(B)(iv).
 8          This is the first request for a continuance of the bench trial.
 9          DATED this 17th day of March 2021.
10
11    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
12
13
      By /s/ Katherine Tanaka                          By /s/ Rachel Kent
14    KATHERINE TANAKA                                 RACHEL KENT
      Assistant Federal Public Defender                Special Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
            Case 2:20-mj-00861-EJY Document 12 Filed 03/17/21 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:20-mj-00861-EJY
 4
                    Plaintiff,                               FINDINGS OF FACT, CONCLUSIONS
 5                                                           OF LAW AND ORDER
            v.
 6
     RACHAEL ANGELICA MORALES,
 7
                    Defendant.
 8
 9
                                         FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      Counsel for the defendant needs additional time to conduct investigation in this

14   case in order to determine whether there are any pretrial issues that must be litigated and

15   whether the case will ultimately go to trial or will be resolved through negotiations.

16          2.      The defendant is not in custody and agrees with the continuance.

17          3.      The parties agree to the continuance.

18          4.      Additionally, denial of this request for continuance could result in a

19   miscarriage of justice. The additional time requested by this Stipulation is excludable in

20   computing the time within which the trial herein must commence pursuant to the Speedy Trial

21   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title

22   18, United States Code §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

23          This is the first request for a continuance of the bench trial.

24
25
26
                                                       3
            Case 2:20-mj-00861-EJY Document 12 Filed 03/17/21 Page 4 of 4




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, § 316(h)(7)(B)(iv).
10                                               ORDER

11   IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday, March
12   24, 2021 2017, at 9:00 a.m., be vacated and continued to June 2, 2021 at the hour of 9:00 a.m.
13   in Courtroom 3D.
14          DATED this 17th day of March 2021.
15
16                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                       4
